                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

TY B. EASTMAN,                         )
                                       )
           Petitioner,                 )
                                       )
      v.                               )      Docket No. 2:19-cv-00416-NT
                                       )
                                       )
STATE OF MAINE,                        )
                                       )
           Respondent.                 )

                ORDER AFFIRMING THE
     RECOMMENDED DECISION OF THE MAGISTRATE JUDGE

      Petitioner Ty B. Eastman seeks relief pursuant to 28 U.S.C. § 2254 (ECF

No. 1). The United States Magistrate Judge filed with the Court on November

7, 2019, his Recommended Decision on Petitioner’s request for relief pursuant

to 28 U.S.C. § 2254 (ECF No. 7). The time within which to file objections has

expired, and no objections have been filed. The Magistrate Judge notified the

Petitioner that failure to object would waive their right to de novo review and

appeal.

      It is therefore ORDERED that the Recommended Decision of the

Magistrate Judge is hereby AFFIRMED and the State’s Motion to Dismiss is

GRANTED without prejudice. It is further ORDERED that no certificate of

appealability should issue in the event the Petitioner files a notice of appeal

because there is no substantial showing of the denial of a constitutional right
within the meaning of 28 U.S.C. § 2253(c)(2).

SO ORDERED.


                                        /s/ Nancy Torresen_______________
                                        United States District Judge

Dated this 5th day of December, 2019.




                                        2
